Chester, J.:
The correction or modification was apparently made because the respondent believed that the words “ on account thereof” contained in the decree as entered, limited the surrogate, upon the supplemental account directed to be filed by the executor, to allowing such expenses only as related to the interest, income or accretion of the property and prohibited the allowance of any other expenses in the management of the estate subsequent to the- former accounting. If there have'been any. legitimate or lawful expenses incurred by this executor .subsequent to that date, we see no reason why the surrogate should not pass upon them in the supplemental account, nor do we conceive how the appellant.is aggrieved By the order appealed from. Counsel for the appellant seems .to fear that It'was *676.the purpose of the- older to. procure 'the allowance to the executor and the -payment out of the. estate of large sums for counsel fees and expenses i-ri the litigation, which' the executor lias- had with this appellant'in endeavoring to. procure a substantial proportion of the estate for himself in reduction of her share. It is unimportant for us .to consider .here whether these-fears are. well founded .or not for the-reason that any claim of that kind on his part 'must first he'presented in his supplemental account to the surrogate. where the appellant, if she contests-the account,, will have full, opportunity to be heard in- opposition thereto, and where the surrogate must then pass, in the first instance, upon the question as. to- whether any . charges or expenses, of that -or any; other character there included are legal and proper charges, against the estate. - There, is nothing' in the order appealed from which will permit- the surrogate, if he w'as-.so- inclined, to allow any expenses of .'any other character to be paid out- of this estate.. ' The .-order simply permits him to pass upon, any claim for necessary expenses: due said executor that may be presented,, but gives, him no authority to- allow ati.y improper or illegal .claims. For these reasons-the order should he affirmed, with ten dollars costs and disbursements. ■
, All Concurred.
Order affirmed, with ten dollars-costs and disbursements.